RECEIVED

IN THE UNITED STATES DISTRICT COURT DEC 3 0 2019

FOR THE SOUTHERN DISTRICT OF IOWA
a CLERK OF DISTRICT COUR
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, | ) Criminal No. 1:19-cr-0074
v. ) INDICTMENT |
MAURICE LEROY MACE II, ) 7.18, U.S.C. § 2
7 ) T.21, U.S.C. § 841(a(1)
Defendant. ) 1.21, U.S.C. 8§ 841@b)(1)(B), 841 OYDC)
THE GRAND JURY CHARGES:
COUNT 1

(Distribution of Methamphetamine)

On or about October 3, 2019, in the Southern District of Iowa, the defendant, MAURICE
LEROY MACE III, did knowingly and intentionally distributed a controlled substance, namely,
methamphetamine, a Schedule II controlled substance. | |

This isa violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and

Title 18, United States Code, Section 2.

THE GRAND JURY FURTHER CHARGES:

_ - COUNT 2
(Distribution of Methamphetamine)

On or about October 3, 2019 in the Southern District of Iowa, the defendant, MAURICE
LEROY MACE II, did knowingly and intentionally distributed a controlled substance, namely 5
grams or more of methamphetamine, a Scheduie II controlled substance.

- This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B), and

Title 18, United States Code, Section 2.

 
THE GRAND JURY FINDS:
| PRIOR CONVICTION _
Prior to ‘the commission of the offenses charged in Counts 1 and 2, the defendant,
MAURICE LEROY MACE III, was convicted of a violation of A.RUS. § § 13-3407(A\7). 13-
3401, 13-701, 13-702, 13-709.03, 13-801, Sale of Dangerous Drugs (Methamphetamine), 3 counts
in the Superior Court of Arizona, a serious drug felony, for which he served more than 2 months
of imprisonment. Defendant was released from service of any term of imprisonment within 15
years of the commencement of the instant offense.

A TRUE BILL.

FOREPERSON

Marc Krickbaum

  

— “ i t |
Shelly Sudma
~ Assistant Unitdd States Attorney

 
